Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office in response to claims filed on 01/10/2019; the foreign application priority date (01/10, 2018) is considered.
Claims 1-15 are pending and rejected; claims 1, 3, 4, 7, 9, 11, and 12 are independent claims
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 08/26/2019 and 01/10/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vongsouvanh et al. US Patent No.: 20150249659 A1 (hereinafter Vongsouvanh) (included in the IDS).

Vongsouvanh teaches:
As to claim 1, a method for a cloud service, the method comprising at least: 
authenticating a user of a mobile device at a first cloud service (see Vongsouvanh Fig. 5B, ¶¶19, 37, authenticate user); 
receiving, at the first cloud service, after successful authentication of the user, from the mobile device, a request for a token for an industrial automation device and industrial automation device information of the industrial automation device (see Vongsouvanh Fig 5B: 518, 520, ¶26, “Authorization request 130 may include an identifier for client device 110, a requested scope for the requested authorization” ¶30, “Authorization service 122 issues a security credential for use by client device 110 after successfully authenticating user 132 and authorizing client device 110”) 
generating at the first cloud service a token to be used as authentication information in information exchange between the industrial automation device and the first cloud service or a second cloud service, the information exchange not involving the mobile device (see Vongsouvanh Figs 5B: 523, 532-536; ¶¶76-77, “Client device 110 may include access token 402 in a resource request to resource service 120 of remote system 118 (532). Remote system 118 receives the resource request (534). Upon validating access token 402, remote system 118 provides access to client device 110 to the requested resource (536).”); and 
causing sending at least the token to the mobile device (see Vongsouvanh Figs 5B: 524-530,  and ¶76, “Authorization service 122 sends access token 402 to computing device 100 (524), which receives access token 402 (526) and sends access token 402 to client device 110 using short-range wireless communication by communication pathway 126 (528)”.) . 

As to claim 2, the method of claim 1, further comprising, when the token is generated for information exchange between the first cloud service and the industrial automation device (see Vongsouvanh Figs. 5-6): 
storing the token to the first cloud service (see Vongsouvanh Figs. 5-6); and 
communicating, by the first cloud service, with the industrial automation device using the token to authenticate the industrial automation device to the first cloud service or the first cloud service to the industrial automation device (see Vongsouvanh Figs. 5-6). 

Vongsouvanh teaches:
As to claim 3, a method for a cloud service, the method comprising at least: 
authenticating a user of a mobile device at the cloud service (see Vongsouvanh Fig. 5B, ¶¶19, 37, authenticate user); 
receiving, at the cloud service, after successful authentication of the user, a token and industrial automation device information from the mobile device(see Vongsouvanh Figs. 5-6, ¶43, “Computing device 100 receives access token 402 and sends, responsive to authorization request 130”); 
storing the token to the cloud service (see Vongsouvanh ¶34, “ client device 110 receives an access token, issued by authorization service 122”); and 
communicating, by the cloud service, without involvement of the mobile device, with the industrial automation device using the token to authenticate the industrial automation device to the cloud service or the cloud service to the industrial automation device see Vongsouvanh Figs 5B: 524-530,  and ¶76, “Authorization service 122 sends access token 402 to computing device 100 (524), which receives access token 402 (526) and sends access token 402 to client device 110 using short-range wireless communication by communication pathway 126 (528)”.).

Vongsouvanh teaches:
As to claim 4, A method for a mobile device, the method comprising at least: 
establishing, by a mobile device, a connection to an industrial automation device (see Vongsouvanh Fig. 5B, ¶¶19, 37, authenticate user); 
retrieving, by the mobile device, device information from the industrial automation device (see Vongsouvanh Fig 5B: 518, 520, ¶26, “Authorization request 130 may include an identifier for client 
authenticating, by the mobile device, a user of the mobile device with a first cloud service (see Vongsouvanh Fig. 5B, ¶¶19, 37, authenticate user);
causing sending the device information of the industrial automation device from the mobile device to the first cloud service with a request for a token (see Vongsouvanh Figs 5B: 524-530,  and ¶76, “Authorization service 122 sends access token 402 to computing device 100 (524), which receives access token 402 (526) and sends access token 402 to client device 110 using short-range wireless communication by communication pathway 126 (528)”.); 
receiving, by the mobile device, from the first cloud service, a token to be used as authentication information in information exchange between the industrial automation device and the first cloud service or a second cloud service, the mobile device not being involved in the information exchange (see Vongsouvanh Fig 5B: 518, 520, ¶26, “Authorization request 130 may include an identifier for client device 110, a requested scope for the requested authorization” ¶30, “Authorization service 122 issues a security credential for use by client device 110 after successfully authenticating user 132 and authorizing client device 110”); and 
forwarding, by the mobile device, to the industrial automation device, the token and information on the cloud service with which to use the token (see Vongsouvanh ¶43, “Computing device 100 receives access token 402 and sends, responsive to authorization request 130, access token 402 to client device 110”). 

As to claim 5, the method of claim 4, further comprising:
prompting, by the mobile device, the user of the mobile device to provide information on a cloud service for which the token is to be requested (see Vongsouvanh Figs. 5-6); and 
requesting the token for the cloud service whose information is received as user input ( (see Vongsouvanh Figs. 5-6)). 

As to claim 6, the method of claim 5, further comprising, in response to the cloud service inputted by the user of the mobile device being a second cloud service: 
authenticating, by the mobile device, a user of the mobile device with a first cloud service  (see Vongsouvanh Figs. 5-6);
causing sending, by the mobile device, the token and the device information to the second cloud service ( see Vongsouvanh Figs. 5-6). 

Vongsouvanh teaches:
As to claim 7, a method for an industrial automation device, the method comprising at least:
establishing, by an industrial automation device, a first connection with a mobile device (see Vongsouvanh Fig. 5B, ¶¶19, 37, authenticate user); 
receiving, by the industrial automation device, over the first connection, a token and information on a cloud service from the mobile device (see Vongsouvanh Fig 5B: 518, 520, ¶26, “Authorization request 130 may include an identifier for client device 110, a requested scope for the requested authorization” ¶30, “Authorization service 122 issues a security credential for use by client device 110 after successfully authenticating user 132 and authorizing client device 110”); 
storing, by the industrial automation device, the token and the information on the cloud service to a memory (see Vongsouvanh ¶34, “ client device 110 receives an access token, issued by authorization service 122”; and 
exchanging, by the industrial automation device, information with the cloud service using the token as authentication information, over a second connection between the industrial automation device and the cloud service  (see Vongsouvanh Figs 5B: 524-530,  and ¶76, “Authorization service 122 sends access token 402 to computing device 100 (524), which receives access 

As to claim 8, the method of claim 7, further comprising: receiving, by the industrial automation device, with the token and information on the cloud service, additional information indicating information for which the token is to be used; and selecting, by the industrial automation device, the token and cloud service to be used based on the information to be exchanged (see Vongsouvanh Figs. 5-6). 
As to independent claim 9, this claim directed to a non-transitory computer readable medium comprising one of a first set of program instructions executing the method of claim 1; therefore it is rejected along similar rationale.
As to claim 10, the non-transitory computer readable medium of claim 9, wherein the first set of program instructions further cause the computing apparatus to perform: 
storing, in response to the token being generated for information exchange between the first cloud service and the industrial automation device, the token to the first cloud service (see Vongsouvanh Figs. 5-6); and 
causing communicating with the industrial automation device using the token to authenticate the industrial automation device to the first cloud service or the first cloud service to the industrial automation device (see Vongsouvanh Figs. 5-6)
As to independent claim 11, this claim directed to an apparatus executing the method of claim 1; therefore it is rejected along similar rationale.
As to independent claim 12, this claim directed to a system executing the method of claim 1; therefore it is rejected along similar rationale.
wherein the first apparatus is further configured to store, in response to the token being generated for the first cloud service, the token to the first cloud service; and to communicate with the industrial automation device using the token to authenticate the industrial automation device to the first cloud service or the first cloud service to the industrial automation device (see Vongsouvanh Figs. 5-6).

As to claim 14, the system of claim 12, further comprising at least a second cloud comprising at least one second apparatus configured to provide a second cloud service, wherein the second apparatus comprises at least one processor and at least one memory including computer program code (see Vongsouvanh Figs. 5-6)
the at least one memory and computer program code configured to, with the at least one processor, cause the second apparatus at least to perform: authenticating the user of the mobile device at the second cloud service (see Vongsouvanh Figs. 5-6); 
storing, in response to the user being successfully authenticated and in response to receiving from the mobile device a token for the industrial automation device and industrial automation device information of the industrial automation device, the received token to the second cloud service (see Vongsouvanh Figs. 5-6); and
communicating with the industrial automation device using the token to authenticate the industrial automation device to the second cloud service or the second cloud service to the industrial automation device; and the mobile device is further configured to, in response to the token being requested from the first cloud service for the second cloud service, authenticate the user of the mobile device with the second cloud service (see Vongsouvanh Figs. 5-6); and 
causing sending, by the mobile device, the token and the device information to the second cloud service (see Vongsouvanh Figs. 5-6).

wherein the mobile device is further configured to prompt the user of the mobile device to provide information on the cloud service for which the token is to be requested(see Vongsouvanh Figs. 5-6); and 
request the token from the first cloud service for the cloud service whose information is received as user input (see Vongsouvanh Figs. 5-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433                    

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433